Citation Nr: 0940914	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  01-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Is an extraschedular evaluation warranted for basal cell 
carcinoma and actinic keratoses involving the face from 
January 4, 2000?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).

In August 2007, the Board remanded this claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

In the August 2007 decision, the Board referred the issue of 
entitlement to service connection for a skin disorder 
affecting areas other than his face.  The record does not 
show that this issue has been considered by the RO.  
Accordingly, this matter is again referred to the RO for 
appropriate consideration.


FINDING OF FACT

The schedular evaluation assigned for basal cell carcinoma 
and actinic keratoses involving the face is adequate; the 
disability is not exceptional or unusual with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for basal cell 
carcinoma and actinic keratoses involving the face have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for basal 
cell carcinoma and actinic keratoses involving the face has 
been granted, and an initial rating and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records and 
providing the Veteran with VA examinations.  

In September 2007, the Board awarded a 10 percent evaluation 
from February 13, 2001, to August 1, 2002, for basal cell 
carcinoma and actinic keratoses involving the face; denied 
entitlement to an initial evaluation in excess of 10 percent 
throughout the appeal period; and remanded the question of 
entitlement to an extraschedular evaluation for referral to 
the Under Secretary for Benefits or the Director of 
Compensation and Pension Service.  In so doing, the Board 
noted the Veteran had alleged that he had lost tens of 
thousands of dollars because he reportedly had to turn down 
work in order to avoid sun exposure.  The Board directed the 
RO to inform the Veteran that he should submit documentation 
supporting this assertion.  That was accomplished in a 
January 2008 letter to the Veteran.  This allowed the Veteran 
the opportunity to provide evidence corroborating his account 
to establish entitlement to an extraschedular evaluation.  
This action supports the Board's finding that VA has met its 
duty to notify and assist the Veteran.  

The Veteran did not submit any documentation to support his 
assertion; rather, he submitted an unsupported statement in 
September 2009 alleging that his service-connected skin 
disability had resulted in a 50 percent loss of his 
livelihood.

In compliance with the Board's remand, in May 2009, the RO 
submitted the Veteran's case for extraschedular 
consideration, and the Director of Compensation and Pension 
Service) denied entitlement to an extraschedular evaluation.  
The Veteran has submitted statements following this denial.  
In a September 2009 informal hearing presentation, the 
representative indicated he waived initial consideration of 
the Veteran's statements for agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304(c) (2009).  Thus, the 
Board may consider these in the first instance.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

The only issue before the Board is whether the Veteran's 
service-connected basal cell carcinoma and actinic keratoses 
involving the face warrants an extraschedular evaluation.

For background purposes, the Veteran argues that his service-
connected disability has caused him a 50 percent loss in 
income as a carpenter.  

An extraschedular disability evaluation is warranted based 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

In Thun v. Peake, 22 Vet App 111 (2008), the Court laid out a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

At this time, the Veteran's service-connected basal cell 
carcinoma and actinic keratoses involving the face are 
evaluated under a hyphenated Diagnostic Code 7800-7818.  As 
noted in the August 2007 decision, the criteria for rating 
skin diseases were amended in August 2002.  Both the former 
and current versions of Diagnostic Code 7818 are essentially 
the same, requiring malignant skin growths to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800); scars (Diagnostic Code 7801-7805); or impairment of 
function.  See 38 C.F.R. § 4.118, Diagnostic Code 7818 (2002) 
and (2009).

Prior to August 30, 2002, scars of the head, face, or neck 
warranted a 10 percent evaluation if they were moderately 
disfiguring.  A 30 percent evaluation was warranted for 
severe scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Alternatively, a 10 percent evaluation was warranted for 
superficial scars which were poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation was also appropriate for superficial scars 
which were tender and painful on objective demonstration. 38 
C.F.R. § 4.118, Diagnostic Code 7804.  A scar could also be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders. Under this revision Diagnostic 
Code 7800 (disfigurement of the head, face, or neck), with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement the disability will be rated at 30 percent.  
With one characteristic of disfigurement the disability will 
be rated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

The eight "characteristics of disfigurement" are as 
follows: (1) scar five or more inches (13 or more 
(centimeters) (cm.)) in length; (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

The new rating criteria provide that a 10 percent evaluation 
is warranted for superficial unstable scars.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803, Note (1) (2009).

The new rating criteria also provide that a 10 percent 
evaluation is warranted for superficial scars which are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2009).

Finally, the new rating criteria provide that a scar may be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).

As stated above, the RO has submitted the Veteran's claim to 
the Director of Compensation and Pension Service (Director) 
for extraschedular consideration.  In his July 2009 
determination, the Director noted the Veteran's assertions of 
having lost many jobs during the summer due to restrictions 
imposed by his physicians to "stay out of the sun."  The 
Director noted that the Veteran had been asked to document in 
writing how much work he had lost and provide supporting 
documentation for his assertions but had "failed to do so."  
The Director stated that while the evidence of record showed 
that the Veteran was under continuous supervision by a 
dermatologist, there was no evidence documenting the 
assertion that he had been advised by his doctors to stop 
working or that he actually had lost work due to his service-
connected disability.  Thus, the Director concluded that an 
extraschedular evaluation was not warranted.

The Board must make its own determination as to whether an 
extraschedular evaluation is warranted for the Veteran's 
service-connected disability.  With respect to the first 
prong of Thun, the Board finds the evidence in this case does 
not show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
basal cell carcinoma and actinic keratoses is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's skin disability and the established criteria 
found in the rating schedule for skin disabilities shows that 
the rating criteria reasonably describe the Veteran's 
disability level and symptomatology throughout the appeal 
period.  

For example, the Veteran has lesions on his face that come 
and go.  He also has a residual scar from the removal of the 
basal cell carcinoma above his nose.  The applicable 
diagnostic criteria address the physical appearance of the 
skin on the face.  The former criteria is based upon the 
severity of the disfigurement from the skin disability, and 
the current criteria has very specific characteristics of 
disfigurement of the skin disability that must be considered.  
The diagnostic criteria involving residual scars contemplate 
scars with residual symptoms (ulceration, tenderness, 
unstable).  There is no doubt that the Veteran's disability 
picture is contemplated by these criteria.  See October 1996, 
February 2002, March 2005, November 2005, May 2006, July 
2006, and September 2006 VA examination reports (showing 
clinical findings that are contemplated under the relevant 
Diagnostic Codes) and February 2002, November 2002, and 
September 2004 VA outpatient treatment reports (showing 
same).  Stated differently, the evidence shows that the 
Veteran's service-connected disability is not unusual or 
exceptional.

Even if the available schedular evaluation for the disability 
was found to be inadequate (which it is not), the Veteran 
does not exhibit other related factors such as those provided 
by the regulation as "governing norms."  The record does 
not show that the Veteran has required frequent 
hospitalizations for his service-connected facial basal cell 
carcinoma and actinic keratoses.  He needs to have his skin 
examined on a regular basis, but he has not been hospitalized 
for the disability.  Indeed, the Veteran has not contended 
that he has had frequent hospitalizations.  

The Veteran has, however, essentially contended that he has 
marked interference with his employment due to the service-
connected skin disability.  Specifically, he states that he 
has been told by medical professionals that he has to stay 
out of the sun.  He therefore alleges that he has lost or had 
to refuse carpenter jobs as a result.  The Veteran has been 
given an opportunity to provide written documentation to 
substantiate this allegation.  See January 2008 letter to the 
Veteran.  He has not done so; rather, he has reiterated, 
without any documentation, that his purported "inability" 
to work in the sun has resulted in a 50 percent loss of his 
livelihood.  

The Board finds the appellant's allegation not credible for 
two reasons.  One, he has not provided any documentation to 
support this statement.  Two, and more importantly, the 
evidence of record addressing the Veteran's working history 
as a carpenter during the appeal period refutes this 
allegation.  For example, in September 2000, the Veteran 
reported that it was difficult to work due to arthritis.  See 
September 27, 2000, VA treatment record.  In June 2002, the 
Veteran reported considering running a hot dog and ice cream 
stand during "Motorcycle Week."  See June 28, 2002, VA 
treatment record.  A November 15, 2002, VA treatment record 
indicates that the Veteran was moving into a new house, which 
appears to be one he built, as the examiner stated, "[The 
Veteran] has decided that he only needs to finish as much of 
the new house that is needed for them to be able to live in 
it."  This would be direct evidence against a finding that 
the Veteran was avoiding working outside due to his skin 
disability. 

In January 2003, the Veteran reported that he was not doing 
any construction jobs and did not want to get out "in the 
cold."  In May 2003, he reported working on a more relaxed 
level and taking only projects that he wanted.  See May 5, 
2003, VA treatment record.  In October 2004, the Veteran 
reported getting a lot of sun exposure outside as a 
carpenter, but that he wore a hat and sunscreen.  The VA 
dermatologist "reiterated the need to continue to (wear a 
hat and sunscreen) and to perhaps get a wider-brimmed hat."  
See October 7, 2004, VA treatment record.  This dermatologist 
did not inform the Veteran that he could not work outside.  
In May 2006, the Veteran reported having gone to Florida for 
a month during the winter and not working due to a lack of 
interest or ambition.  See May 3, 2006, VA treatment record.  
In November 2006, the Veteran reported working as a foreman 
for a builder in Boston and having been in that job for four 
months.  See November 2006 VA treatment record.  

In sum, the Veteran's reports of employment during his 
treatment with a VA social worker refute his allegations that 
he was not able to take jobs that were outside because of his 
skin disability.  These records show he was working 
consistently, or when he was not working, it was due to low 
motivation.  He complained of working outside to the extent 
that it was too cold-not too sunny.  He complained of 
getting old and not being physically able to do the work.  
The Veteran went to Florida, a sunny location, for a month, 
which does not corroborate his claim that he was avoiding the 
sun at all costs.  Also corroborating the Board's finding 
that the appellant's assertions are of questionable 
credibility is the claimant's report in 2002 that he ran a 
hot dog and ice cream stand during "motorcycle week."  
While it is possible that this stand would have been inside, 
it is more likely that such a stand would be outside for an 
event involving motorcycles-a strictly outside vehicle.  

What is missing in the treatment records is evidence that the 
Veteran was losing work or not taking jobs because of his 
service-connected skin disability.  The Veteran has submitted 
a statement from the owner of a construction company stating 
that between October and November 2005, the claimant was 
unable to do work for him due to "treatment on his face."  
A statement from a VA nurse confirmed this fact.  She 
indicated the Veteran was using Efudex medication, and that 
he would need to stay out of the sun.  

Notably, however, the term between October and November 2005, 
is a two-month period, and such loss of outside work on a 
temporary basis is contemplated in the 10 percent evaluation.  
See 38 C.F.R. § 4.1 (2009) ("[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.").  

Second, neither of these individuals stated the Veteran was 
unable to work inside.  That is, even if the appellant could 
not work outside, there is no evidence that his service 
connected disorder prevented him from effectively using his 
skill as a carpenter by working inside. 

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's service-connected skin 
disability causes impairment with employment over and above 
that which is contemplated in the assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore 
agrees with the Director that an extraschedular disability 
evaluation pursuant to 38 C.F.R. 3.321(b)(1) is not warranted 
for all the reasons described above. 


ORDER

Entitlement to an extraschedular evaluation for basal cell 
carcinoma and actinic keratoses involving the face is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


